DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "25" have both been used to designate the pump (compare e.g. Figs. 6 and 7). Further, reference character “25” has been used to designate both a pump (Fig. 7) and a conduit (Fig. 6). In Fig. 7, it is unclear what the reference character “12” is pointing to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the pump is inconsistently referred to using reference characters “25” and “12.” Appropriate correction is required.
Further, the specification fails to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in ¶¶s 0021 and 0026 of the specification as filed, the phrase “bronchopulmonary tree” is used to refer to the concept named in the claims as the “respiratory tract tree” (see e.g. claim 7 and compare with claim 5). Although the meaning of the phrase “respiratory tract tree” is generally known, it should be consistently described in the specification and distinguished from the phrase “bronchopulmonary tree.” 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 6, 10, 14, 18, and 22 are objected to because of the following informalities: 
Regarding claims 1, 2, 5, 7, 14, 15, 17, and 19, with claim 1 as an example, the recitations of “first section of breath,” “second section of breath,” and “third section of breath” in lines 17, 18, and 20 should instead read --first section of the breath--, --second section of the breath--, and --third section of the breath--, respectively, as already recited in lines 16-17. The same applies for the recitations in claims 2, 5, 7, 14, 15, 17, and 19.
Regarding claims 6 and 18, the recitations of “one selected from group consisting of” should instead read --one selected from the group consisting of--.
Regarding claims 10 and 22, the recitations of “signal, a peak of a transform of the signal” as the last element should instead read --signal, and a peak of a transform of the signal--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breath sampling system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “breath sampling system,” the conduits for the breath, as shown in the Figures, since the valves recited in claim 1 are not enough structure to perform the entire function).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the recitation of “the breath gas sampling system” in lines 3-4 since line 3 only introduces “a breath sampling system.” For purposes of examination, it will be interpreted as --the breath--, indicating that the valves isolate sections of the breath, as described later in the claim.
Regarding claim 1, it recites “analyzing breathing pattern parameters” in line 5-6. It is unclear whether these are the same as or different than the breathing pattern parameter that is measured, as recited in line 2. I.e., is the same parameter measured and analyzed, or is it a different parameter? For purposes of examination, it will be interpreted as the same parameter but in the plural, i.e., --analyzing the breathing pattern parameters--.
Regarding claims 1, 11, 14, and 23, with claim 1 as an example, it is unclear whether the multiple recitations of “a breathing pattern parameter” (e.g. in lines 11-12 and 15) refer to the breathing pattern parameter already introduced (in line 2) or to a new/different parameter. For purposes of examination, they will be interpreted as referring to the same parameter. This issue also exists in line 6 of claim 11, e.g. line 8 of claim 14, line 6 of claim 11, and line 4 of claim 23.
Regarding claim 5, it is unclear whether each of the processors comprise a single processor (e.g. the first processor having one processor, the second processor having one processor, etc.), or whether one processor comprises all the others (e.g. performing the functions of all of the other processors combined). For purposes of examination, it will be interpreted as the latter.
Regarding claims 11 and 23, antecedent basis for the recitations of “a desired frequency” in their last lines is unclear because such has already been recited in the claims. Therefore, is reference 
Regarding claims 13 and 25, there is insufficient antecedent basis for the recitations of “the analyte.” Is this referring to the nitric oxide previously mentioned, or some other analyte? For purposes of examination, it will be interpreted as the former.
Claims 2-13 and 15-25 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0200037 (“Falasco”) in view of US Patent Application Publication 2002/0138213 ("Mault"), US Patent Application Publication 2005/0177056 (“Giron”), and US Patent Application Publication 2012/0302908 (“Hemnes”).
Regarding claim 1, Falasco teaches [a]n apparatus for analyzing nitric oxide levels in breath (¶¶s 0010 and 0034 and Fig. 4, detecting the present of nitric oxide in exhaled air), comprising: a breathing sensor to measure a breathing pattern parameter (Abstract - sensor 118 configured for detecting a flow of exhaled air - also see ¶ 0008, describing detection of volume or mass flow rate); a breath sampling system comprising a plurality of valves to isolate sections of the breath gas sampling system (¶¶s 0025-0027 describe valves 122, 140, and 142 as isolating sections of breath, including a predetermined portion and part of the predetermined portion); a first processor (¶ 0023) containing executable instructions for analyzing breathing pattern parameters of a plurality of breaths (¶¶s 0023 and 0024, e.g. volumetric flow rate. This parameter is analyzed of a plurality of breaths in the case that the first breath does not meet the criteria, as shown in step 310 of Fig. 4); … a [] processor containing executable instructions for determining whether a breathing pattern parameter of a breath, exhaled after 
Falasco does not appear to explicitly teach a second processor containing executable instructions for establishing, based on the analyzed breathing pattern parameters of the plurality of breaths, a breathing pattern parameter criteria that delineates between a physiologically representative breath and a physiologically non-representative breath.
Mault teaches establishing a breathing pattern parameter criteria (such as whether the parameter is at a normal level) that delineates between a physiologically representative breath and a physiologically non-representative breath based on analyzed breathing pattern parameters (¶ 0065 describes determining when e.g. respiratory rates have leveled off to a normal level. This process occurs in real-time as the user breaths, transitioning from e.g. hyperventilatory breaths (an initial period) to normal breaths (a normal period). Consequently, a breath is determined as physiologically representative if it is part of the group of breaths which are no longer hyperventilatory. Also see ¶ 0061, describing discarding e.g. the first few breaths). Mault uses a processor (Fig. 1, processor 20) to perform these functions.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the criteria of “non-hyperventilatory” for indicating a physiologically representative breath, for example by determining and requiring a "non-hyperventilatory" accurate breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065).
Falasco-Mault does not appear to explicitly teach delineating a third section of breath which is exhaled after the first and second sections of breath, and controlling the valves to isolate the third section of breath. Falasco-Mault does not appear to explicitly teach an analyzer to analyze nitric oxide levels in at least one of the second section of the breath and the third section of the breath separately from the other (i.e., the second section is not analyzed separately from the third section in Falasco because there is no third section. However, Falasco does teach an air sample chamber 110 which analyzes nitric oxide levels in the second section of breath, as described in ¶ 0029).
Giron teaches using an array of solenoid valves for diverting flow to sample containers in a sample distributor 20 system (¶ 0076). Giron teaches delineating three different sections (¶¶s 0016, 0023, 0031, 0085, etc. describe using a capnograph to identify the different sections of breath as shown in Fig. 5 - sections 60, 62, and 64), and controlling the valves to isolate the sections from each other (¶¶s 0031 and 0074 describe sampling and distributing the sections of breath samples into different containers, and ¶ 0085 describes the sections as corresponding to e.g. the baseline region 60, the rising part 62, and the plateau 64 (see Fig. 5)). Giron further teaches analyzing the sections of breath separately from each other (the Abstract and e.g. ¶ 0074 describe collection in and analysis of separate containers, which contain different sections of breath as shown above). The controller 14 in Fig. 1 is a processor with instructions for performing the above functions.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the breath sampling of Falasco to delineate, isolate, and separately analyze a third section of breath (or to obtain different sections of non-discarded breath for analysis, e.g. corresponding to sections 62 and 64 of Giron), by incorporating the capnographically controlled valves and associated containers of Giron into the 
Falasco-Mault-Giron does not appear to explicitly teach using separate second, third, fourth, and fifth processors for performing the various functions of the apparatus (although they each do teach their own processor).
Hemnes teaches that processes can be realized via one or more microprocessors and their associated software (¶ 0181).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different processors for the different functions of the apparatus, as taught by Hemnes, as an obvious matter of design choice based on selection from a number of known hardware and software configuration options (Hemnes: ¶ 0181), and as an obvious duplication of parts.
Regarding claim 2, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches wherein the executable instructions for controlling the plurality of valves comprise executable instructions for discarding the first section of breath (Falasco: ¶ 0032 describes diverting a first portion to be exhausted).
Regarding claim 3, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches wherein the first, second, third, fourth, and fifth processors comprise a single processor (configuring one processor with instructions to perform the functions of the first through fifth processors would have been obvious to one skilled in the art before the effective filing date of the claimed invention, because it has been held that making integral that which was separate is a matter of obvious design choice (in the absence of insight contrary to the understandings and expectations of the art). See MPEP 2144.04 (V)), and because Hemnes: ¶ 0181 teaches one microprocessor as a suitable and known alternative to multiple microprocessors).
Regarding claim 4, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco does not appear to explicitly teach wherein the breathing pattern parameter criteria comprise a measurement of a breath rate stability parameter as a function of time and a measurement of a respiratory frequency parameter.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use measurements of both respiratory frequency and breath rate stability as parameters in the breathing pattern parameter criteria (i.e., determining a rate and whether the rate is stable), thereby allowing the patient to acclimate to the device of Falasco (Mault: ¶ 0065), for the purpose of more accurately obtaining breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065). 
Regarding claim 5, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches wherein the second section of breath corresponds to a section of the bronchopulmonary tree between a proximal section and a distal section (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 6, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 5, as outlined above. Falasco-Mault-Giron-Hemnes does not appear to explicitly teach wherein the proximal section is a main stem bronchus and the distal section is one selected from group consisting of a 4th to 8th branching structure (air from the bronchial tubes is between the main stem bronchus and e.g. the alveoli).
Regarding claim 7, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches wherein the second section of breath corresponds to a section of the respiratory tract tree selected from the group consisting of: the nasal airway, the trachea, the main stem bronchii, the segmental bronchii, the conducting airways, the respiratory airways, and the alveoli (Giron teaches the second section of breath (Fig. 5, rising part 62) as 
Regarding claim 11, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches a sixth processor comprising executable instructions for notifying a patient to breathe at a desired frequency (Hemnes teaches instructing patients to breathe normally (¶ 0056). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instruct patients to breath normally (or steadily) in the combination, for the purpose of achieving the acclimation contemplated by Mault faster. Using another processor for this function would have been obvious in view of Hemnes as already shown above); and a seventh processor comprising executable instructions for verifying that the patient is breathing at the desired frequency, wherein the executable instructions for determining whether a breathing pattern parameter of the breath meets the breathing pattern parameter criteria comprise executable instructions for collecting the breath following a verification that the patient is breathing at a desired frequency (Mault teaches verifying that the patient is breathing at the desired frequency (¶ 0065 describes checking when e.g. respiratory frequency has leveled off). Mault further teaches collecting a breath following verification that the patient is breathing at a desired frequency (¶ 0065 describes determining metabolic rates after the verification - after frequency has leveled off/normalized). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only measure breath after verification that the patient was breathing at a desired frequency, for the purpose of obtaining a cost-efficient device for analyzing multiple, valid, respiratory breaths (Mault: ¶ 0010). Using another processor for this function would have been obvious in view of Hemnes as already shown above).
Regarding claim 12, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches an eighth processor comprising executable instructions for measuring the nitric oxide in at least two sections of the breath and correcting the level of nitric oxide measured in a physiologically valid section with the nitric oxide measured in another section (Giron teaches measuring e.g. a VOC in two sections of a breath and correcting the level measured in a valid section with a level measured in another section (¶ 0023 describes comparing VOC prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform this measurement and correction for the nitric oxide levels measured in Falasco, thereby combining the references for the purpose of accurately measuring a desired portion of gas (Giron: ¶ 0023). Using another processor for this function would have been obvious in view of Hemnes as already shown above).
Regarding claim 13, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes further teaches a ninth processor comprising executable instructions for measuring the nitric oxide levels in multiple breaths for determining a final compositional value (Mault teaches measuring an analyte (e.g. oxygen or carbon dioxide) in multiple breaths for determining a final compositional value (¶ 0046 describes averaging the sensor signal over a number of breaths to provide an average gas component concentration for inhalations or exhalations). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure levels over multiple breaths to determine an average value, for the purpose of obtaining a cost-efficient device for analyzing parameters of multiple respiratory breaths (Mault: ¶ 0010). Using another processor for this function would have been obvious in view of Hemnes as already shown above).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Falasco-Mault-Giron-Hemnes in view of US Patent Application Publication 2008/0009762 (“Hampton”).
Regarding claim 8, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes does not appear to explicitly teach wherein the executable instructions for delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprise executable instructions for delineating a fourth section of the breath and a fifth section of the breath.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delineate such time periods in the combination, for the purpose of increasing the accuracy of interpretation of the capnogram readings, resulting in e.g. more accurate isolation of sections in Giron, as well as for the ability to perform diagnosis based on minor deviations in the capnogram (Hampton: ¶¶s 0011-0012), thereby using the capnogram for more than just sample collection.
Regarding claim 9, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes does not appear to explicitly teach wherein the executable instructions for delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprise executable instructions for determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first section of the breath, the second section of the breath, and the third section of the breath.
Hampton teaches determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first, second, and third sections (¶ 0025 describes using a trapezoidal model in which a duration of an exhalation phase is determined, the duration being divided into time sections corresponding to e.g. the baseline portion (time T0 to T1), the “Expiratory Rise,” and the “Alveolar Plateau,” and ¶¶s 0026+ describe an improved method for characterizing the capnogram shape using curve fitting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a duration and create time sections corresponding to the first, second, and third capnogram sections in Falasco-Mault-Giron-Hemnes, for the purpose of enabling diagnosis based on minor deviations in the capnogram (Hampton: ¶¶s 0011-0012 and 0026), the 
Regarding claim 10, Falasco-Mault-Giron-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Hemnes does not appear to explicitly teach wherein the executable instructions for delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprise executable instructions for determining characteristics in the breathing sensor signal, the characteristics selected from the group consisting of: a zero signal amplitude, a peak signal amplitude, a crossing of zero from a negative value to a positive value, a crossing of zero from a positive value to a negative value, a plateau in the signal amplitude, a change in slope of the signal amplitude, a zero of the differential of the signal, a peak of the differential of the signal, a zero of the second differential of the signal, a peak of the second differential of the signal, a zero of a transform of the signal, and a peak of a transform of the signal.
Hampton teaches determining, among others, the characteristic of a peak signal amplitude (Fig. 3 shows the peak being the end tidal CO2 value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine peak signal amplitude in the combination, thereby identifying when the exhalation phase ended and when the inhalation phase began, for the purpose of increasing the accuracy and interpretation of the capnogram readings (Hampton: ¶¶s 0011-0012), resulting in e.g. more accurate isolation of sections in Giron.

Claims 14-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Falasco in view of Mault and Giron.
Regarding claim 14, Falasco teaches [a] method of analyzing nitric oxide levels in breath (¶¶s 0010 and 0034 and Fig. 4, detecting the present of nitric oxide in exhaled air), comprising: analyzing breathing pattern parameters of a plurality of breaths (the Abstract explains that sensor 118 is configured for detecting a flow of exhaled air. ¶ 0008 describes detection of volume or mass flow rate. ¶¶s 0023 and 0024 detail that the parameter is e.g. volumetric flow rate. This parameter is analyzed of a plurality of breaths in the case that the first breath does not meet the criteria, as shown in step 310 of Fig. 4); … 
Falasco does not appear to explicitly teach establishing, based on the analyzed breathing pattern parameters of the plurality of breaths, a breathing pattern parameter criteria that delineates between a physiologically representative breath and a physiologically non-representative breath.
Mault teaches establishing a breathing pattern parameter criteria (such as whether the parameter is at a normal level) that delineates between a physiologically representative breath and a physiologically non-representative breath based on analyzed breathing pattern parameters (¶ 0065 describes determining when e.g. respiratory rates have leveled off to a normal level. This process occurs in real-time as the user breaths, transitioning from e.g. hyperventilatory breaths (an initial period) to normal breaths (a normal period). Consequently, a breath is determined as physiologically representative if it is part of the group of breaths which are no longer hyperventilatory. Also see ¶ 0061, describing discarding e.g. the first few breaths). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the criteria of “non-hyperventilatory” for indicating a accurate breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065).
Falasco-Mault does not appear to explicitly teach delineating a third section of breath which is exhaled after the first and second sections of breath, and controlling the valves to isolate the third section of breath. Falasco-Mault does not appear to explicitly teach analyzing nitric oxide levels in at least one of the second section of the breath and the third section of the breath separately from the other (i.e., the second section is not analyzed separately from the third section in Falasco because there is no third section. However, Falasco does teach an air sample chamber 110 which analyzes nitric oxide levels in the second section of breath, as described in ¶ 0029).
Giron teaches using an array of solenoid valves for diverting flow to sample containers in a sample distributor 20 system (¶ 0076). Giron teaches delineating three different sections (¶¶s 0016, 0023, 0031, 0085, etc. describe using a capnograph to identify the different sections of breath as shown in Fig. 5 - sections 60, 62, and 64), and controlling the valves to isolate the sections from each other (¶¶s 0031 and 0074 describe sampling and distributing the sections of breath samples into different containers, and ¶ 0085 describes the sections as corresponding to e.g. the baseline region 60, the rising part 62, and the plateau 64 (see Fig. 5)). Giron further teaches analyzing the sections of breath separately from each other (the Abstract and e.g. ¶ 0074 describe collection in and analysis of separate containers, which contain different sections of breath as shown above). The controller 14 in Fig. 1 is a processor with instructions for performing the above functions.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the breath sampling of Falasco to delineate, isolate, and separately analyze a third section of breath (or to obtain different sections of non-discarded breath for analysis), by incorporating the capnographically controlled valves and associated containers of Giron into 
Regarding claim 15, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches wherein controlling the plurality of valves comprises discarding the first section of breath (Falasco: ¶ 0032 describes diverting a first portion to be exhausted).
Regarding claim 16, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco does not appear to explicitly teach wherein the breathing pattern parameter criteria comprise a measurement of a breath rate stability parameter as a function of time and a measurement of a respiratory frequency parameter.
Mault teaches the breathing pattern parameter criteria comprising a measurement of a breath rate stability parameter as a function of time (¶ 0065 describes the criteria - a “normal” state - as occurring when tidal volume or some other respiratory parameter has normalized, thereby resulting in e.g. more stable breath volumes/less hyperventilation) and a measurement of a respiratory frequency parameter (¶ 0065 describes the criteria - a “normal” state - as occurring when respiratory frequency has leveled off).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use measurements of both respiratory frequency and breath rate stability as parameters in the breathing pattern parameter criteria (i.e., determining a rate and whether the rate is stable), thereby allowing the patient to acclimate to the device of Falasco (Mault: ¶ 0065), for the purpose of more accurately obtaining breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065). 
Regarding claim 17, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches wherein the second section of breath corresponds to a section of the bronchopulmonary tree between a proximal section and a distal section (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 18, Falasco-Mault-Giron teaches all the features with respect to claim 17, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein the proximal section is a th to 8th branching structure (air from the bronchial tubes is between the main stem bronchus and e.g. the alveoli).
Regarding claim 19, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches wherein the second section of breath corresponds to a section of the respiratory tract tree selected from the group consisting of: the nasal airway, the trachea, the main stem bronchii, the segmental bronchii, the conducting airways, the respiratory airways, and the alveoli (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 23, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches notifying a patient to breathe at a desired frequency (Hemnes teaches instructing patients to breathe normally (¶ 0056). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instruct patients to breath normally (or steadily) in the combination, for the purpose of achieving the acclimation contemplated by Mault faster. Using another processor for this function would have been obvious in view of Hemnes as already shown above); and verifying that the patient is breathing at the desired frequency, wherein determining whether a breathing pattern parameter of the breath meets the breathing pattern parameter criteria comprise collecting the breath following a verification that the patient is breathing at a desired frequency (Mault teaches verifying that the patient is breathing at the desired frequency (¶ 0065 describes checking when e.g. respiratory frequency has leveled off). Mault further teaches collecting a breath following verification that the patient is breathing at a desired frequency (¶ 0065 describes determining metabolic rates after the verification - after frequency has leveled off/normalized). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only measure breath after verification that the patient was breathing at a desired frequency, for the purpose of obtaining a cost-efficient device for analyzing multiple, valid, respiratory breaths (Mault: ¶ 0010)).
Regarding claim 24, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches measuring the nitric oxide in at least two sections of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform this measurement and correction for the nitric oxide levels measured in Falasco, thereby combining the references for the purpose of accurately measuring a desired portion of gas (Giron: ¶ 0023)).
Regarding claim 25, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches measuring the analyte in multiple breaths for determining a final compositional value (Mault teaches measuring an analyte (e.g. oxygen or carbon dioxide) in multiple breaths for determining a final compositional value (¶ 0046 describes averaging the sensor signal over a number of breaths to provide an average gas component concentration for inhalations or exhalations). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure levels over multiple breaths to determine an average value, for the purpose of obtaining a cost-efficient device for analyzing parameters of multiple respiratory breaths (Mault: ¶ 0010)).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falasco-Mault-Giron in view of Hampton.
Regarding claim 20, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprises delineating a fourth section of the breath and a fifth section of the breath.
Hampton teaches a typical capnogram (Fig. 3, the capnogram being a “normal” or physiologically representative sample) being delineated with a first section of breath (e.g. from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delineate such time periods in the combination, for the purpose of increasing the accuracy of interpretation of the capnogram readings, resulting in e.g. more accurate isolation of sections in Giron, as well as for the ability to perform diagnosis based on minor deviations in the capnogram (Hampton: ¶¶s 0011-0012), thereby using the capnogram for more than just sample collection.
Regarding claim 21, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprises determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first section of the breath, the second section of the breath, and the third section of the breath.
Hampton teaches determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first, second, and third sections (¶ 0025 describes using a trapezoidal model in which a duration of an exhalation phase is determined, the duration being divided into time sections corresponding to e.g. the baseline portion (time T0 to T1), the “Expiratory Rise,” and the “Alveolar Plateau,” and ¶¶s 0026+ describe an improved method for characterizing the capnogram shape using curve fitting).
It would have been prima facie
Regarding claim 22, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprises determining characteristics in the breathing sensor signal, the characteristics selected from the group consisting of: a zero signal amplitude, a peak signal amplitude, a crossing of zero from a negative value to a positive value, a crossing of zero from a positive value to a negative value, a plateau in the signal amplitude, a change in slope of the signal amplitude, a zero of the differential of the signal, a peak of the differential of the signal, a zero of the second differential of the signal, a peak of the second differential of the signal, a zero of a transform of the signal, and a peak of a transform of the signal.
Hampton teaches determining, among others, the characteristic of a peak signal amplitude (Fig. 3 shows the peak being the end tidal CO2 value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine peak signal amplitude in the combination, thereby identifying when the exhalation phase ended and when the inhalation phase began, for the purpose of increasing the accuracy and interpretation of the capnogram readings (Hampton: ¶¶s 0011-0012), resulting in e.g. more accurate isolation of sections in Giron.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREY SHOSTAK/Examiner, Art Unit 3791